Citation Nr: 1621823	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  13-17 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to an initial, compensable rating for service-connected prostate cancer.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John Dorrity, Agent



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1963 to January 1967, which included  service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2011 rating decision in which the RO, inter alia, granted service connection for PTSD and assigned a 30 percent rating, effective July 29, 2010; and granted service connection for prostate cancer and assigned a noncompensable rating, effective July 29, 2010.  The Veteran filed a notice of disagreement (NOD) for the claims in December 2011.  A statement of the case (SOC) was issued in June 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2013

In a June 2015 rating decision, the RO denied entitlement to a TDIU (based on consideration of all the Veteran's service-connected disabilities).  The Veteran filed a NOD in July 2015.  The RO has not yet issued an SOC.

In April 2016, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

The Board notes that additional evidence was received after the case was certified to the Board in July 2013.  However,  in April 2016, the  Veteran submitted a waiver of initial agency of original jurisdiction (AOJ) consideration of the additionally submitted evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2015). 

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeal.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  The remand also addresses the claim for a TDIU-for which the Veteran has completed the first of two actions required to place this matter in appellate status.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

During the April 2016 Board  hearing, the Veteran testified that he has been receiving continuous treatment for his prostate cancer from his private physician Dr. S., as well as treatment at the J. Howard Clinic in Newark, New Jersey, and at the East Orange Hospital.  A careful review of the claims file shows that there are no private treatment records from Dr. S., or VA treatment records from the J. Howard Clinic or the East Orange Hospital.  Further, the Veteran reported that in November 2010 he was using four to six absorbent materials per day, but that now he was using about eight absorbent materials per day in addition to a bedpan.  

Also during the hearing, the Veteran reported that he has been  receiving continuous treatment for his PTSD with a private physician, Dr. S.R.E., as well as at the J. Howard Clinic and the Veteran Center.  A careful review of the claims file shows that there are no private treatment records from Dr. S.R.E., or VA treatment records from the J. Howard Clinic or the Veteran Center.

In light of the missing treatment records and the Veteran's statements indicating a possible worsening of his prostate cancer since his last November 2010 VA examination, the Board finds that a remand is necessary for VA to fulfill its duty to assist and obtain the missing documents, as well as to afford the Veteran a new VA examination to obtain medical information as to the current nature and severity of his service-connected prostate cancer.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the AOJ should arrange for the Veteran to undergo VA genitourinary examination, by an appropriate medical professional, for evaluation of his  prostate cancer.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging the requested examination, to ensure that all due process requirements are met and that the record is complete with respect to both higher rating claims, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding pertinent records. 

As for VA records, as noted, the Veteran has testified to  receiving continuous VA outpatient treatment for his PTSD and prostate cancer.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Hence, the AOJ should obtain from the Newark  and East Orange VA Medical Centers (VAMCs)  all outstanding records of pertinent evaluation and/or treatment of  the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ also should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  In this regard, the record shows that the Veteran received continuous private treatment for his prostate cancer and his PTSD.  However, these records have not been associated with the claims file.  As such, the AOJ should specifically request such records and any other outstanding private treatment records.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the higher claims on appeal.  In adjudicating each claim, AOJ should consider and discuss whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found), is appropriate

As a final point, the Board notes, as noted in the Introduction above, that, in a June 2015 rating decision, the RO denied the Veteran's claim for a TDIU.  In July 2015, the Veteran filed an NOD.  To date, the RO has not yet issued an SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of a SOC.  Manlincon, 12 Vet. App. at 240-41; Holland, 10 Vet. App. at 436.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.200, 20.201, 20.202 (2015).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC addressing the claim for a TDIU, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal to perfect an appeal as to this matter.

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-as regards the claim identified above, within 60 days of the issuance of the SOC, or the remainder of the one-year appeal period following notification of the denial, whichever period ends later.

2.  Obtain from the Newark and  East Orange VAMCs and the Veteran Center all outstanding, pertinent records of evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the electronic claims file. 
 
3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records, to particularly include all clinical records from Dr. S for his prostate cancer and from Dr. S.R.E. for his PTSD. 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
5.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo a VA examination, by an appropriate medical professional, for evaluation of the  Veteran's prostate cancer. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND,) must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should identify and comment upon the extent, frequency and/or severity (as appropriate) of all symptoms and manifestations of the Veteran's service-connected prostate cancer, to include any renal dysfunction or voiding dysfunction (determining which of those dysfunctions is predominant); and particularly with respect to any voiding dysfunction, whether there are any symptoms of continual urine leakage, urinary frequency, and/or obstructed voiding.  The Veteran's lay assertions in this regard should be recorded and considered. 

All examination findings/testing results, along with complete, clearly stated rationale for conclusions reached, must be provided).

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the adjudicate the higher rating claims on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s)) and legal authority (to include consideration of whether staged rating for each disability is warranted)..
 
8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


